DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The certified copy of foreign priority under 35 U.S.C. § 119, has not been received.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because multiple paragraphs and “Fig. 1” as shown in page 20, should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 17 is objected to because of the following informalities:  Claim 17 is duplicated of claim 16 .  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4, 7, 10-14 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Repke (US 6356536 B1).
Regarding claim 1, Repke (Fig. 7) teaches an RF transceiver front end (see abstract) having an operating frequency, comprising: a receiver limb (e.g. elements 160, 142) including a length of transmission line (160), an impedance matching network (unlabeled capacitor), a shunt switch (170) arranged downstream of the impedance matching network and a further receiver component (e.g.142) arranged downstream of the shunt switch, wherein the receiver limb has a receiver limb input impedance and the further receiver component (142) has a further receiver component input impedance; and a transmitter limb (e.g. 128, PA driver and unlabeled amplifier), wherein the impedance matching network  is configured to transform the further receiver component input impedance to match the receiver limb input impedance when the shunt switch (170) is open and the RF transceiver front end is operable in receiver mode and wherein the impedance matching network (e.g. unlabeled capacitor) is further configured to transform the input impedance of the shunt switch (170) to present an open circuit as the receiver limb input impedance when the shunt switch (170) is closed and the RF transceiver front end is operable in transmitter mode  (as can be seen in 
However, the selection of the particular characteristics of the length of transmission line is less than λ/4 for the operating frequency is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the length of transmission line is less than λ/4  for the operating frequency since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 2, wherein the further receiver component is a low noise amplifier (142) and the further receiver component input impedance is a low noise amplifier input impedance.
Regarding claims 4 & 7, wherein the impedance matching network is configured to act as a high pass network (see unlabeled capacitor as shown in Fig. 7). Although, Repke does not explicitly teach the impedance matching network is configured to act as a low pass network and the applicant uses the high pass network and low pass network interchangeably, hence the low pass network which considered as intended use.
Regarding claim 10, wherein the length of transmission line is zero (which considered as intended use).
Regarding claim 11, Repke teaches all of the limitations as discussed above in claim 1 except for the operating frequency is less than 40GHz.
However, the selection of the particular characteristics of the operating frequency is less than 40GHz is the selection of a result effective variable. It would have been 
Regarding claim 12, package including an integrated circuit, wherein the integrated circuit is configured to provide the RF transceiver front end of claim 1 (see Column 8, lines 33-36, integrated circuit, see last paragraph of Column 3 and first paragraph of Column 4, package).
Regarding claim 13, A time division duplex communication system including the RF transceiver front end of claims 1 (see Column 5, first paragraph, Time-Division Duplex “TDD”).
Claims 14 & 16  are rejected in the same manner as discussed in claims 4 & 7.
Claim 17 is rejected in the same manner as discussed in claim 7.
Claims 18 & 19 are rejected in the same manner as discussed above in claims 11 & 10 respectively. 
Claims 3, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Repke (US 6356536 B1) in view of Ilkov et al (US 9479126 B2) (hereinafter, Ilkov).
Regarding claim 3, Repke teaches all of the limitations as discussed above in claim 1 except for matching circuit.
Ilkov (Fig. 1d) teach an amplifier circuit comprising a matching circuit (form by 106 & 130) being connected to an input terminal of an amplifier 120.

Accordingly, as an obvious consequence above the combination further teaches wherein the further receiver component is pre-matching network (see matching circuit include 106 & 130, Fig. 1d of Ilkov) and the receiver limb further includes a low noise amplifier (142) arranged downstream of pre-matching network and wherein further receiver component input impedance is a pre-matching network input impedance.
Regarding claim 15, wherein the impedance matching network is configured to act as a low pass network (as can be seen from figure 1d of Ilkov.
Regarding claim 20, wherein the length of transmission line is zero (which considered as intended use).

Allowable Subject Matter

Claims 5-6 & 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 & 6 call for among others, wherein the impedance matching network includes an inductance arranged in series and a capacitance arranged in parallel.
Claims 8 & 9 call for among others, wherein the impedance matching network includes a capacitance arranged in series and an inductance arranged in parallel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHIEM D NGUYEN/Examiner, Art Unit 2843    

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843